Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-12-00405-CR

                              The STATE of Texas,
                                   Appellant

                                        v.

                           Sandi Elaine BECKMAN,
                                   Appellee

           From the 198th Judicial District Court, Kerr County, Texas
                           Trial Court No. B11623
                   Honorable Rex Emerson, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED June 5, 2013.


                                         _____________________________
                                         Patricia O. Alvarez, Justice